Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 9, 2020

                                      No. 04-19-00801-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR., AN
                       INCAPACITATED PERSON,

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2011PB6000081L2
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        The original due date for appellant’s brief is March 9, 2020. On March 4, 2020, appellant
filed a motion requesting a thirty-day extension of time to file her brief and an immediate ruling
on appellee’s motion to dismiss this appeal.

         Appellant’s request for an extension of time to file her brief is GRANTED. Appellant’s
brief is therefore due on or before April 8, 2020.

        On January 7, 2020, we issued an order carrying appellee’s motion to dismiss with the
appeal. Appellant’s request for an immediate ruling on appellee’s motion to dismiss this appeal
is therefore DENIED.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court